Title: To Alexander Hamilton from Gouverneur Morris, 12 April 1793
From: Morris, Gouverneur
To: Hamilton, Alexander


Paris 12. April 1793.
Dear Sir
I wrote to you Yesterday and mentioned the affair of General Laumoy. A View of that Gentlemans very disagreable Situation and the sincere Desire of releiving him from it have suggested to my Mind an Expedient and I have in Consequence written the Letter to our Bankers in Amsterdam of which a Copy is enclosed and by which he will be I hope enabled to receive his Due. For his Capital however he must be indebted to your kind Interposition.
